Citation Nr: 1128079	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1979.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for a bilateral knee disability.

In November 2010, the Board remanded this matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its previous remand the Board sought opinions as to the relationship between current knee disabilities and an injury reported by the Veteran as occurring in service.  A February 2005 VA X-ray report indicated diagnoses of mild degenerative changes in both knee joints and service personnel record showed that the Veteran had been placed on limited duty precluding jumping, running, standing or physical fitness testing.

The examiner was instructed that the Veteran was competent to report injuries in service, that the examiner should provide a rationale if these reports were disregarded, and that the mere absence of treatment records was an insufficient basis for a negative opinion.

The December 2010 VA examination report indicates that the Veteran reported that he injured his knees in service when he twisted them in a "pot hole" during physical fitness testing.  A service personnel record dated in June 1978 reflects that in accordance with a medical board report, he was placed on 6 months of limited duty to preclude physical activities, standing, running, jumping, or physical fitness testing.  The majority of his service treatment records are unavailable.  

The examiner who conducted the December 2010 VA examination diagnosed the Veteran as having internal soft tissue derangement of the right knee.  The examiner opined that it was "mere speculation" that the injury indicated on the June 1978 service personnel record ("NAVMC") involved the right knee.  This was despite the fact that the examiner found the Veteran to be a reliable historian.  

The examiner wrote that the opinion was based on the fact that there was circumstantial evidence indicating an injury to a lower extremity without evidence of what was injured or the type of injury.  

The examiner did not provide an opinion as to the etiology of any left knee disability apparently because a December 2010 VA X-ray report revealed that there were no significant joint or bone abnormalities of the left knee.  Thus, the Veteran was not diagnosed as having any current left knee disability.

The December 2010 VA examination is inadequate because the examiner disregarded the Veteran's competent reports of knee injuries in service and appears to have relied on the absence of detail in the service personnel record.  The opinion was based solely on a lack of medical evidence of treatment for a right knee disability in service and the examiner did not discuss the Veteran's reports of in-service knee injury.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Furthermore, although the December 2010 VA X-ray report reveals that there were no left knee abnormalities at that time, the February 2005 VA X-ray report revealed that there were mild degenerative changes in both knee joints.  The examiner acknowledged, but apparently discounted this finding without any further explanation or reasoning.

The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim for service connection was received in February 2005, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner who has not yet examined him to determine the etiology of his current bilateral knee disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral knee disability (any knee disability diagnosed since February 2005) had its onset in service or in the year immediately following service, is related to his reported in-service bilateral knee injury, or is otherwise the result of a disease or injury in service.  

For purposes of the opinion the examiner should assume that the Veteran injured both knees in service when he stepped in a pothole and twisted them.

In formulating the above opinion, the examiner must discuss the significance, if any, of the he February 2005 X-ray finding of mild degenerative changes in both knee joints.  If the Veteran is found not to have such degenerative changes currently, the examiner should opine as to whether the February 2005 report was incorrect, or the disability was present in 2005, but had since resolved.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report an in-service knee injury, his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

